DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 4 has been amended to recite “a second setting of the of the two settings”. This is grammatically incorrect and it is suggested to remove one of the two “of the” phrases from this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 9: Claim 7 (upon which claim 9 depends) recites “first and second 3/2 valve, wherein each of the first and second 3/2 valves comprises three ports and two settings” and claim 9 recites “a first work port of the first 3/2 valve”. It is unclear if the “first work port” of claim 9 is (1) one of the “three ports” of the first 3/2 valve of claim 7 or (2) in addition to the “three ports” of the first 3/2 valve of claim 7. For the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend claim 9 to recite “a first work port of the three ports of the first 3/2 valve”. Claim 10 is rejected due to its dependency on claim 9. It is noted that this rejection was set forth in the last Office Action along with three other similar issues in the claim; although the three other issues were corrected, this issue was not; the Examiner believes this to be an accidental error as Applicant did not argued this rejection in the 1/11/2021 reply.
Re claims 12 and 21: Each of claims 12 and 21 recite “a pressure port of the two ports of the first 2/2 valve”, “a blind port of the two ports of the second 2/2 valve”, “a pressure port of the two ports of the third 2/2 valve”, “a blind port of the two ports of the fourth 2/2 valve”, “a work port of the two ports of the first 2/2 valve”, a work port of the two ports of the third 2/2 valve”, “a pressure port of the two ports of the second 2/2 valve”, “a blind port of the two ports of the first 2/2 valve”, “a pressure port of the two ports of the fourth 2/2 valve”, “a blind port of the two ports of the third 2/2 valve”, “a work port of the two ports of the fourth 2/2 valve” and “a work port of the two ports of the at least two ports” and to amend claim 12 to recite “the at least two ports” or (2) “[[two]] three ports” and to amend claim 12 to recite “the [[two]] three ports”; it is suggested to amend claim 21 in the same manner. It is noted that a similar rejection was set forth in the last Office Action; however, claim 11 was not amended in the manner suggested by the Examiner, resulting in the present rejection.
Re claims 12 and 21: Claim 11 recites “first, second, third and fourth 2/2 valves, wherein each of the 2/2 valves comprises two ports and two settings” and claim 12 recites “a first setting of the two settings” and “a second setting of the two settings”, while newly presented claim 21 also presents these limitations. However, since each of the four valves has two settings, this means that there are a total of four “first settings” and four “second settings”. It is unclear as to which of the eight settings that the claimed “first setting” and “second setting” are intended to refer. For the sake of examination, the “first setting of the two settings” is interpreted as referring to one setting of the two settings of each valve and the “second setting of the two settings” is interpreted as referring to another setting of the two settings of each valve – that is, claim 12 is interpreted as reciting “wherein in a first setting of the two settings of each 2/2 valve” and “wherein in a second setting of the two settings of each 2/2 valve”. It is noted that a similar rejection was set forth in the last Office Action; however, claim 12 was not amended in the manner suggested by the Examiner, resulting in the present rejection.
Re claim 18: Claim 18 has been amended to recite “the at least one expression kit further comprising a first expression kit and a second expression kit”. The use of the phrase “further comprising” sets forth that the original element (in this case, the “at least one expression kit”) includes more features in addition to those that have been previously recited. However, claim 16 has not set forth that the “at least one expression kit” comprises any features, so it is unclear what the “first expression kit” and the “second expression kit” are being added to. For the sake of examination, claim 18 is interpreted with the term “further” removed. Claims 19 and 20 are rejected due to their dependency on claim 18.

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos et al. (DE 102014009056 – English translation provided by Examiner along with the 6/25/2020 Office Action) in view of Niederberger (US Pat 5,810,772) and Larsson et al. (PG PUB 2008/0045887). 
Re claim 1, Anagnostopoulos discloses a breast pump 1 (Fig 1) comprising: a first pump 8 (on the left in Fig 2) and a second pump 8 (on the right in Fig 2), at least one expression kit 14,14 (Fig 2), a valve assembly 18+19+20, 18+19+20 (Fig 2), and a control unit 4 (Fig 1) configured to control at least one of the valve assembly and the first and second pumps for alternate operation of the first and second pumps to control a difference in operation times of the first and second pumps (Para 20,21). 
Anagnostopoulos does not explicitly disclose (1) that the control unit comprises a recording unit for recording the operation time data of the first and second pumps, a storage for storing the operation time data, and a processor for comparing and processing the operation time data and for selectively controlling the operation times of the first and second pumps or (2) that the difference in operation times of the first and second pumps is controlled such that the operations times are substantially equal.
Larsson, however, teaches a breast pump (Fig 1) comprising a control unit 60 (Fig 9) comprising a recording unit (within microprocessor 60, Fig 9) for recording the operation time data of a drive unit (comparable to the first and second pumps or Anagnostopoulos), a storage (chip card 61 or memory 64, Fig 9) for storing the operation time data, and a processor (within microprocessor 60, Fig 9) for comparing and processing the operation time data and for selectively controlling the operation 
Anagnostopoulos as modified by Larsson still does not explicitly disclose (2) that the difference in operation times of the first and second pumps is controlled such that the operations times are substantially equal.
Niederberger, however, teaches a breast pump (as seen in the only Figure in the patent) comprising two expression kits 19,19 (although only one is shown in the Figure, Col 3, Lines 30-35 disclose two expression kits) where suction occurs through the kits alternately (Col 1, Lines 36-39 and Col 4, Lines 6-9) such that a difference in operation times through each expression kit are substantially equal (Col 4, Lines 9-14) for the purpose of avoiding injuries and inflammations of the breast (Col 1, Lines 38-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anagnostopoulos/Larson to configure the control unit to control a difference in operation times through the expression kits 14,14 (and thus operation times of the first and second pumps since each expression kit is fluidically connected to a respective pump 8,8
Re claim 2, Anagnostopoulos discloses that the at least one expression kit comprises a first expression kit 14 (Fig 1,2) and a second expression kit 14 (Fig 1,2).  
Re claim 3, Anagnostopoulos as modified by Larsson/Niederberger in the rejection of claim 1 above discloses that the control unit is configured to control the valve assembly in order to: (1) control a difference in the operation times of the first and second pumps and/or (2) balance the operation times towards becoming substantially equal (Col 4, Lines 9-14 of Niederberger). As set forth in the rejection of claim 1 above, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the control unit of Anagnostopoulos control the valve assembly in order to control a difference in the operation times of the first and second pumps and/or balance the operation times towards being substantially equal, as taught by Niederberger, for the purpose of avoiding injuries and inflammations of the breast (Col 1, Lines 38-39).
Re claim 7, Anagnostopoulos discloses that the valve assembly comprises first and second 3/2 valves (as seen in Fig 2), wherein each of the first and second 3/2 valves comprises three ports (as seen in Fig 3, two ports extend along the longitudinal axis of line 13 and a third port extends orthogonal to the longitudinal axis of line 13) and two settings (Para 44).  
Re claim 8, Anagnostopoulos discloses that the first pump is connected to first and second ports of the three ports of the first 3/2 valve and the second pump is connected to first and second ports of the three ports of the second 3/2 valve (as seen in Fig 2, all structures of the breast pump are either directly or indirectly connected to one another; therefore, each pump is connected to all three ports of both valves).
Re claim 9, Anagnostopoulos discloses that the first expression kit is connected to a first work port of the first 3/2 valve and to a second work port of the three ports of the second 3/2 valve and the second expression kit is connected to a second work port of the three ports of the first 3/2 valve and to a first work port of the three ports of the second 3/2 valve (as seen in Fig 2, all structures of the breast pump are either directly or indirectly connected to one another; therefore, each expression kit is connected to all three ports of both valves).  
Re claim 10, Anagnostopoulos discloses that in a first setting of the two settings of the first and second 3/2 valves, the first pump is connected to the first expression kit and the second pump is connected to the second expression kit, and wherein in a second setting of the two settings of the first and second 3/2 valves, the first pump is connected to the second expression kit and the second pump is connected to the first expression kit (as seen in Fig 2, all structures of the breast pump are either directly or indirectly connected to one another; therefore, each pump is connected to each expression kit in all settings of the valves).  
Re claim 14, Anagnostopoulos discloses a method for operating a breast pump, comprising controlling, by a control unit 4 (Fig 1), at least one of a valve assembly 18+19+20 (Fig 2) and a first and a second pump 8,8 (Fig 2) for alternate operation Atty Docket: 2015P01672WOUS [MS-1266]Reply to Non-Final Office action of June 25, 2020Page 5 of 1016/079,305of the first and second pumps to control a difference in operation times of the first and second pumps  (Para 20,21). 
Anagnostopoulos does not explicitly disclose (1) recording, by a recording unit, operation time data of the first and second pumps, storing, in a storage unit, the recorded operation time data, and comparing and processing, by a processor, the 
Larsson, however, teaches a method for operating a breast pump (Fig 1) comprising recording, by a recording unit (within controller 60, Fig 9; Para 85,87), operation time data of a drive unit (comparable to the first and second pumps of Anagnostopoulos), storing, in a storage unit (chip card 61or memory 64, Fig 9; Para 85,87), the recorded operation time data, and comparing and processing, by a processor (within controller 60, Fig 9; Para 85,87), the operation time data for selectively controlling the operation time of the drive unit (comparable to the first and second pumps of Anagnostopoulos) (Para 85,87) for the purpose of allowing the breast pump to be programmed with different suction sequences (Para 79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anagnostopoulos to include the steps of recording, storing and comparing and processing, as taught by Larsson, for the purpose of allowing the breast pump to be programmed with different suction sequences (Para 79).
Anagnostopoulos as modified by Larsson still does not explicitly disclose (2) that the difference in operation times of the first and second pumps is controlled such that the operations times are substantially equal.
Niederberger, however, teaches a breast pump (as seen in the only Figure in the patent) comprising two expression kits 19,19 (although only one is shown in the Figure, Col 3, Lines 30-35 disclose two expression kits) where suction occurs through the kits alternately (Col 1, Lines 36-39 and Col 4, Lines 6-9) such that a difference in operation times through each expression kit are substantially equal (Col 4, Lines 9-14) for the and thus operation times of the first and second pumps since each expression kit is fluidically connected to a respective pump 8,8) such that the operation times are substantially equal, as taught by Niederberger, for the purpose of avoiding injuries and inflammations of the breast (Col 1, Lines 38-39).
Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos et al. (DE 102014009056)/Larsson et al. (PG PUB 2008/0045887)/Niederberger (US Pat 5,810,772) in view of Janson et al. (WO 2014/037129).
Re claim 4, Anagnostopoulos/Niederberger/Larsson discloses all the claimed features except that the valve assembly comprises a 4/2 valve with four ports and two settings and wherein the first pump is connected to first and third ports of the four ports of the 4/2 valve and the second pump is connected to second and fourth ports of the four ports of the 4/2 valve. Janson, however, teaches a breast pump 2 (Fig 11,12) comprising a pump 37 (Fig 11,12) and a 4/2 valve 30 (Fig 9-12; Page 15, Lines 18-20) with four ports 31,32,33,34 (Fig 9) and two settings (seen in Fig 9 and 10), wherein the pump is connected to all ports (since all structures of the breast pump are either directly or indirectly connected to one another, as seen in Fig 11,12), for the purpose of allowing the pump to pump continuously through the use of the breast pump (Page 16, Lines 11-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Re claims 5 and 6, Anagnostopoulos/Larsson/Niederberger discloses all the claimed features except that the valve assembly comprises a 4/2 valve with four ports and two settings and wherein the first expression kit is connected to first and third work ports of the four ports of the 4/2 valve and the second expression kit is connected to second and fourth work ports of the four ports of the 4/2 valve (as required by claim 5) and wherein in a first setting of the 4/2 valve, the first pump is connected to the first expression kit and the second pump is connected to the second expression kit, and wherein in a second setting of the 4/2 valve, the first pump is connected to the second expression kit and the second pump is connected to the first expression kit (as required by claim 6). Janson, however, teaches a breast pump 2 (Fig 11,12) comprising a pump 37 (Fig 11,12), an expression kit 5+6+7 (Fig 2) and a 4/2 valve 30 (Fig 9-12; Page 15, Lines 18-20) with four ports 31,32,33,34 (Fig 9) and two settings (seen in Fig 9 and 10), wherein the expression kit is connected to all work ports (since all structures of the breast pump are either directly or indirectly connected to one another, as seen in Fig 
Re claim 11, Anagnostopoulos/Larsson/Niederberger discloses all the claimed features except that the valve assembly comprises first, second, third and fourth 2/2 valves, wherein each of the 2/2 valves comprises two ports and two settings. Janson, however, teaches a breast pump 2 (Fig 15,16) comprising a pump 47 (Fig 15,16) and two 2/2 valves 41,42 (Fig 13-16; Page 16, Lines 24-26) with two ports (any two of 43, 45 . 
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos et al. (DE 102014009056) in view of Janson et al. (WO 2014/037129) and Niederberger (US Pat 5,810,772).
Re claim 16, Anagnostopoulos discloses a breast pump 1 (Fig 1) comprising: a first pump 8 (on the left in Fig 2) and a second pump 8 (on the right in Fig 2), at least one expression kit 14,14 (Fig 2), a valve assembly 18+19+20, 18+19+20 (Fig 2), and a control unit 4 (Fig 1) , wherein the control unit is configured to control the valve assembly and/or the first and second pumps for alternate operation of the first and second pumps to control a difference in operation times of the first and second pumps (Para 20,21). 
Anagnostopoulos does not disclose (1) that the valve assembly comprises a 4/2 valve with four ports and two settings and wherein the first pump is connected to first and third ports of the 4/2 valve and the second pump is connected to second and fourth ports of the 4/2 valve or (2) that the different in operation times of the first and second pumps is controlled such that the operations times are substantially equal.

Anagnostopoulos as modified by Janson still does not explicitly disclose (2) that the difference in operation times of the first and second pumps is controlled such that the operations times are substantially equal.
Niederberger, however, teaches a breast pump (as seen in the only Figure in the patent) comprising two expression kits 19,19 (although only one is shown in the Figure, Col 3, Lines 30-35 disclose two expression kits) where suction occurs through the kits alternately (Col 1, Lines 36-39 and Col 4, Lines 6-9) such that a difference in operation times through each expression kit are substantially equal (Col 4, Lines 9-14) for the and thus operation times of the first and second pumps since each expression kit is fluidically connected to a respective pump 8,8) such that the operation times are substantially equal, as taught by Niederberger, for the purpose of avoiding injuries and inflammations of the breast (Col 1, Lines 38-39).
Re claim 17, Anagnostopoulos as modified by Janson/Niederberger in the rejection of claim 16 above discloses that the control unit is configured to control the valve assembly in order to control a difference in the operation times of the first and second pumps to balance the operation times towards becoming substantially equal (Col 4, Lines 9-14 of Niederberger). As set forth in the rejection of claim 16 above, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the control unit of Anagnostopoulos control the valve assembly in order to control a difference in the operation times of the first and second pumps and/or balance the operation times towards being substantially equal, as taught by Niederberger, for the purpose of avoiding injuries and inflammations of the breast (Col 1, Lines 38-39).
Re claim 18, Anagnostopoulos discloses that the at least one expression kit comprises a first expression kit 14 (on the left in Fig 2) and a second expression kit (on the right in Fig 2).  
Re claim 19, Anagnostopoulos discloses that all the structures of the breast pump are either directly or indirectly connected; therefore, when modified by Janson in the manner set forth in claim 16 above, the first expression kit would be connected to first and third work ports of the 4/2 valve (any two of ports 31,32,33,34 of Janson) and the second expression kit would be connected to second and fourth work ports of the 4/2 valve (any other two of ports 31,32,33,34 of Janson).   
Re claim 20, Anagnostopoulos discloses that all of the structures of the breast pump are either directly or indirectly connected to one another; therefore, when modified by Janson in the manner set forth in claim 16 above, the first expression kit would be connected to first and third work ports of the 4/2 valve (any two of ports 31,32,33,34 of Janson) and the second expression kit would be connected to second and fourth work ports of the 4/2 valve (any other two of ports 31,32,33,34 of Janson).

Allowable Subject Matter
Claims 12 and 21 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 12 was previously indicated in the 10/19/2020 Office Action as containing allowable subject matter; please see the 10/19/2200 Office Action for a detailed statement of reasons for allowance. Newly presented independent claim 21 incorporates the subject matter of claims 2, 11 and 12 with the majority of subject matter which was previously presented in independent claim 1; although claim 21 does not incorporate the features of the control unit set forth in claim 1, the reasons for allowance 

Response to Arguments
Applicant's remarks filed 1/11/2021 are moot in view of the present rejections that utilized Niederberger to teach the newly added limitation of claims 1 and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783